Appeal from an order of Chemung County Special Term, dated November 13, 1948, directing the examination before trial of the defendant as to his financial status. The action is brought for legal services rendered defendant’s wife in successfully opposing a proceeding instituted by the defendant to set aside an annulment decree granted defendant’s wife against a prior husband. Since the action was brought under the common-law theory that a husband is liable for necessaries furnished to his wife, the husband’s financial status is part of the plaintiff’s affirmative ease. (Easton v. Simpson, 182 Misc. 405, affd. 267 App. Div. 1047.) The information sought is therefore “ material and necessary ” (Civ. Prac. Act, § 288). Order affirmed and stay heretofore granted vacated, with $10 costs and disbursements to the plaintiff-respondent. Foster, P. J., Heffernan, Deyo, Santry and Bergan, JJ., concur.